United States Court of Appeals
                       For the First Circuit
No. 20-1400

                     UNITED STATES OF AMERICA,

                              Appellant,

                                    v.

                            JOSEPH BAPTISTE,

                        Defendant, Appellee.


No. 20-1401

                     UNITED STATES OF AMERICA,

                              Appellant,

                                    v.

                        ROGER RICHARD BONCY,

                        Defendant, Appellee.




                             ERRATA SHEET

     The opinion of this Court, issued on August 9, 2021, is
amended as follows:

     On page 10, the last line of footnote 3, add a closing
quotation mark after the period

     On page   20,   line   14,   change   "in   preceding"   to   "in   the
preceding"




                                    1